Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 07/08/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 15, and 20 are objected to because of the following informalities:  
In claim 6, line 2, claim 15, line 2, and claim 20, line 5, “reinstantiated” is not a word and examiner suggests replacing the word with “re-established.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the written description of the specification discloses no corresponding structure or algorithm for how the server is programmed to render presentation of the transaction key ineffective. Paragraphs [0049] and [0071] state the sender can cancel the transaction through the sender's app. Based on receiving the indication (602) and on determining that the digital currency transfer has not already completed (604, YES), the process cancels (608) the digital currency transfer. Cancellation in this context can refer to rendering the presentation of the (lost) CPW, particularly the transaction key thereon, ineffective to initiate the completion of the digital currency transfer, i.e. to cause transfer of the digital currency to the recipient's permanent wallet. The server then transfers the digital currency to the new digital temporary wallet and invalidates the original transaction US01 Page 15 of 46  presentation of the original transaction key ineffective to initiate completion of the digital currency transfer. Simply reciting “software” without providing sufficient detail about the means to accomplish the function is insufficient.  See Aristocrat Technologies v. International Game Technology, 86 USPQ2d 1235 (Fed. Cir. 2008); Here, Claims 5, 14, and 20 recite “based on receiving the indication and on determining that the digital currency transfer has not already completed, cancelling the digital currency transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer,” but the specification does not disclose the required algorithm or algorithms, and a person of ordinary skill in the art would not recognize the patent as disclosing any algorithm at all. See MPEP 2181.
Claims 6-7 and 15 are rejected based on rejected base claims 5 and 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 1-4, 8, 11-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2020004859) in view of Fogg (US 10915895 B1).

Regarding Claims 1, 11, and 17, Jung teaches receiving, from a device executing an application with which a sender of digital currency has authenticated as part of a digital currency transfer to a recipient, the sender and the recipient being registered on a network for digital currency exchange and the sender having a sender account and recipient having a recipient account (Paragraphs 65, 34, and 21 teach escrow non-face-to-face cryptocurrency trading device receives login account information and the terminal identification information and compares said information with the registered login account information and the terminal identification information to determine whether the login is successful (i.e., sender is registered); when the login is successful, the phone number wallet address (i.e., represents a cryptocurrency e-wallet addresses with a hash random number public key, ID, authentication code, etc.) of the registered telephone number system is transmitted; cryptocurrency trading device receives a cryptocurrency escrow remittance service event, which includes a transaction type transaction type between a remitter and the recipient), an indication of a specified type and amount of the digital currency to be transferred to the recipient as part of the digital currency transfer and a specified public key of the recipient, the public key of the recipient uniquely identifying a digital permanent wallet of the recipient account verifying that a digital permanent wallet of the sender account holds the specified type and amount of the digital currency to be transferred (Paragraph 29 teaches the cryptocurrency trading device determines when a cryptocurrency escrow transfer service event occurs and the escrow server controller determines a transaction type, the remitter's phone number, the remitter’s electronic wallet address, the remittance cryptocurrency amount (i.e., verifies the cryptocurrency is in the electronic wallet address) and the beneficiary's information); creating and storing a digital temporary wallet to temporarily hold the digital currency to be transferred (Paragraphs 19-22 and 74 teach cryptocurrency trading device transfers the deposit money to the escrow virtual wallet address created in the escrow wallet for one-time use; recipient’s personal information is applied to the disposable escrow virtual wallet address, along with corresponding the telephone number), the creating comprising creating, for the digital currency transfer, a transaction key that uniquely identifies the digital currency transfer, and associating with the created digital temporary wallet the transaction key, the public key of the recipient, and indicators of the specified type and amount of the digital currency (Paragraphs 20, 26, 28, and 76-77 teach the cryptocurrency trading device generates escrow authentication information including a one-time secure access path and withdrawal authentication number; for example, the escrow authentication information may be a one-time QR code (i.e., transaction key); the escrow server control unit provides the escrow authentication information including the security access path and the withdrawal authentication number to the remitter terminal; the payee terminal withdraws the cryptocurrency in the disposable escrow virtual wallet corresponding to the secure access path when the secure access path, the withdrawal authentication number, and the electronic wallet address of the payee are input from the payee terminal; the secure access path and a withdrawal authentication number are generated before depositing the cryptocurrency of the remittance amount from the electronic wallet address to the virtual wallet's escrow virtual wallet; the escrow server control unit generates a one-time socket communication secure access path for accessing an escrow virtual wallet stored in a specific server and temporarily stores the one-time decryption private key generated as the inverse value of the escrow virtual wallet address); transferring the digital currency of the specified type and amount from the digital permanent wallet of the sender to the digital temporary wallet (Paragraphs 20-21 and 75 teach the cryptocurrency corresponding to the amount of money transfer of the cryptocurrency of the remittance information in remitter’s phone number wallet is deposited in the escrow virtual wallet); and sending, to the device, temporary wallet information of the digital temporary wallet, the sent temporary wallet information comprising at least the transaction key for embodiment in a wallet to hold the digital currency being transferred (Paragraphs 19, 21, 31 teach after the secure access path and the withdrawal authentication number are generated the cryptocurrency trading device transfers the escrow authentication information to the remitter terminal, and the remittance process is performed; if the transaction type is an anonymous transaction, the recipient anonymous transaction processing unit generates an escrow virtual wallet having an escrow virtual wallet address to which the recipient anonymous code is included in the remittance information received), the wallet transferred to the recipient (Paragraph 89 teaches remitter delivers the escrow authentication information, the remitter information and the remittance coin amount information to recipient either through verbal delivery method in which the remitter talks directly to the payee, or online delivery methods such as a messenger, a social network service such as Facebook, and a mobile communication message such as an email or a short message service).
However, Jung does not explicitly teach an embodiment in a physical wallet to hold the digital currency being transferred, the physical wallet be printed.
Fogg from same or similar field of endeavor teaches an embodiment in a physical wallet to hold the digital currency being transferred, the physical wallet be printed (Col. 8 lines 45-49 and Claim 6 teach paper or tangible wallets can be used; for example, a Bitcoin paper wallet with private key hidden beneath tamper-evident seals; valid bitcoin address keys may be printed on paper and used to store bitcoins offline; the intermediary stores the access information in at least 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung, which teaches sending temporary wallet information to the sending device so the sending device can transfer the temporary wallet information to the recipient, to incorporate the teachings of Fogg which teaches sending a physical wallet comprising the temporary wallet information to the recipient.
There is motivation to combine Fogg into Jung because compared with “hot wallets”—those that are connected to the Internet—these non-digital offline paper wallets are considered a “cold storage” mechanism better suited for safekeeping bitcoins. It is safe to use only if you have printed the paper yourself. Every such “cold storage” paper obtained from a second party as a present, gift, or payment should be immediately transferred to the safer wallet because the private key could have been copied and preserved by a grantor (Fogg. Col. 8 lines 49-57).

Regarding Claims 2, 12, and 18, the combination of Jung and Fogg teaches all the limitations of claims 1, 11, and 17 above; and Jung further teaches wherein associating the transaction key with the created digital temporary wallet locks the transaction key to the public key of the P201900255US01Page 37 of 46recipient such that completion of the transfer of the digital currency is possible only to the digital permanent wallet of the recipient account uniquely identified by that public key (Paragraphs 23, 100, and 104 teach the payee identification transaction processing unit extracts the terminal identification information upon 

Regarding Claims 3, 13, and 19, the combination of Jung and Fogg teaches all the limitations of claims 2, 12, and 18 above; and Jung further teaches receiving a scanned transaction key from a client device as part of a request to complete the digital currency transfer (Paragraphs 91, 32, and 105 teach the receiver terminal transmits the escrow virtual wallet address access request information including the secure access path of the escrow authentication information to the escrow non-face-to-face cryptocurrency transaction apparatus; when the payee is identified, the escrow server control unit receives the one-time withdrawal authentication number from the payee terminal and performs the escrow authentication; receiver terminal requests to access the escrow virtual wallet address, and may confirm the transfer deposit requesting the withdrawal; if correlating the received scanned transaction key to the transaction key uniquely identifying the digital currency transfer (Paragraphs 92-93 and 95 teach the recipient terminal unit obtains the withdrawal authentication number from the user when the withdrawal authentication number is received; the escrow server controller receives a withdrawal request comprising the escrow virtual wallet address access request information from the receiver terminal, and the corresponding security access path and transmits it to the non-escrowed cryptocurrency transaction apparatus; the escrow server control unit compares the  obtained withdrawal authentication number with the withdrawal authentication number set in advance); verifying that the recipient having the public key associated with the created digital temporary wallet has authenticated with an application of the client device from which the scanned transaction key was received (Paragraphs 28 and 94-95 teach after comparing the authentication number and the withdrawal authentication number received from the payee terminal, the escrow server controller performs the escrow authentication to decrypt the encrypted one-time escrow virtual wallet address with the withdrawal authentication number; when the withdrawal authentication number is obtained, the escrow server controller performs a cryptocurrency withdrawal routine; a decryption process of decrypting the encrypted escrow virtual wallet address with the withdrawal authentication number is performed, and it is determined whether the decryption is successful); and based on the verifying, transferring the digital currency of the specified type and amount to the digital permanent wallet of the recipient account uniquely identified by the public key (Paragraphs 28 and 32 teach if the escrow authentication is successful, the cryptocurrency deposited in the disposable escrow virtual wallet address is transferred to the payee's electronic wallet address).

	Regarding Claim 4, the combination of Jung and Fogg teaches all the limitations of claim 3 above; and Jung further teaches wherein the verifying that the recipient has authenticated comprises verifying that the public key associated with the created digital temporary wallet matches to a public key of a user logged into the network via the application (Paragraphs 102-104 teach upon receiving the escrow virtual wallet address access request information, the escrow server controller accesses the escrow virtual wallet for the secure access path of the escrow virtual wallet address access request information, and the recipient identification information request flag mapped to the corresponding escrow virtual wallet address is displayed; if it is confirmed that it is set and transmits the app login request information requesting the app login according to the recipient identification request to the recipient terminal unit; after receiving the app login request information, the payee terminal transmits the member login information to the escrow non-face-to-face cryptocurrency trading device; the escrow server controller has received the member login information and extracts the terminal identification information of the recipient terminal unit, and the name and telephone of the recipient according to the member login information; after acquiring the number, identifying the recipient's name, telephone 

Regarding Claim 8, the combination of Jung and Fogg teaches all the limitations of claim 1 above; and Jung further teaches wherein the network for digital currency exchange registers users for digital currency exchange, wherein each user has a respective account comprising a digital permanent wallet holding one more digital currencies, and wherein each such account is associated with a respective unique public key identifying the digital permanent wallet of the account (Paragraphs 19-20 and 24-25 teach the electronic wallet address system uses the user's phone number instead of an anonymous electronic wallet address such as a hash random number public key address, identification (ID), and authentication code; the user provides a phone number wallet to be used as a mobile phone, and uses the electronic wallet of the phone number system (hereinafter referred to as "phone number wallet") to store the cryptocurrency stored in the phone number wallet; the member DB stores the user's personal information including a phone number, and phone number wallet address issued and mapped to the phone number, and the user's cryptocurrency in the phone number wallet for each type of cryptocurrency; in addition, the member DB stores terminal identification information including a user's personal information for a user who subscribes to a cryptocurrency escrow transfer service, and includes the personal information and terminal identification information corresponding to the telephone number; a service registration unit maps the source electronic wallet address and private key of the cryptocurrency exchange to the phone number .

Claims 9-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (WO 2020004859) in view of Fogg (US 10915895 B1) in further view of Pira (US 20200402031).

Regarding Claim 9, the combination of Jung and Fogg teaches all the limitations of claim 1 above; and Jung further teaches storing to a ledger of the network a record of the digital currency transfer (Paragraph 97 teaches after the withdrawal of the cryptocurrency, the escrow server controller transmits the remittance completion notification information notifying that the withdrawal is completed to the remitter terminal unit and the recipient terminal unit and escrow; then the transaction is recorded in the virtual wallet address transaction log).
However, the combination does not explicitly teach the record including the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency.
Pira from same or similar field of endeavor teaches the record including the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency (Paragraphs 0036-0037, 0032, and 0040 teach the escrow transaction is created by extracting relevant data from the received transaction information; the request may include information about the transaction parties such as the number 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung and Fogg to incorporate the teachings of Pira for the record to include the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency.
There is motivation to combine Pira into the combination of Jung and Fogg because escrow based smart contracts may be configured to securely hold and distribute cryptographic based assets, thereby allowing all parties involved to buy or sell items or service in a secure blockchain based escrow transaction. Because embodiments may allow for the smart contract to be posted on a publicly hosted blockchain, embodiments may provide that no single entity may have possession of the keys to the unique escrow smart contract. This unique approach may remove the need for third party oversight, as the parties involved in the transaction are 

Regarding Claim 10, the combination of Jung, Fogg, and Pira teaches all the limitations of claim 9 above; however the combination does not explicitly teach replicating the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system.
Pira further teaches replicating the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system (Paragraph 0032 teaches memory may comprise database 113 for storing escrow transaction information; database 113 may be integrated into memory, or may be provided as a separate 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Jung, Fogg and Pira to incorporate the further teachings of Pira to replicate the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system.
There is motivation to further combine Pira into the combination of Jung, Fogg, and Pira because of the same reasons listed above for claim 9.

Regarding Claim 16, the combination of Jung and Fogg teaches all the limitations of claim 11 above; and Jung further teaches storing to a ledger of the network a record of the digital currency transfer (Paragraph 97 teaches after the withdrawal of the cryptocurrency, the escrow server controller transmits the remittance completion notification information notifying that the withdrawal is completed to the remitter terminal unit and the recipient terminal unit and escrow; then the transaction is recorded in the virtual wallet address transaction log).
However, the combination does not explicitly teach the record including the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency; replicating the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system.
Pira from same or similar field of endeavor teaches the record including the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency (Paragraphs 0036-0037, 0032, and 0040 teach the escrow transaction is created by extracting relevant data from the received transaction information; the request may include information about the transaction parties such as the number of parties, (e.g., may include at least a first and second party), the role of the parties (e.g., funding party, such as buyer, and performing party, such as seller, service provider, etc.), contact information for each of the parties, funding information for each of the parties (e.g., wallet addresses for each of the parties), etc.; the escrow transaction (e.g., crypto currency, digital document, cryptographic key, etc.), the amount of escrow funds, terms of the transaction, the type of payment provided by the funding party, the type of payment desired to be received by the performing party, etc.; and timer information (e.g., for determining an expiration of the smart contract); the data for configuring the transaction smart contract may be saved/stored in a database, such as database 113 of FIG. 1, and may be marked in the database as information to be posted to a blockchain); and replicating the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system (Paragraph 0032 teaches memory may comprise database 113 for storing escrow transaction information; database 113 may be integrated into 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung and Fogg to incorporate the teachings of Pira for the record to include the transaction key, the public key, and a transaction time of the transaction, and indicating the specified type and amount of digital currency; and to replicate the ledger to remote computer systems, wherein each of the remote computer systems is available to a client device to validate the digital currency transfer using the ledger replicated to the remote computer system.
There is motivation to combine Pira into the combination of Jung and Fogg because of the same reasons listed above for claim 9.

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung  (WO 2020004859) in view of Fogg (US 10915895 B1) in further view of Pira (US 20200402031) in further view of Barnum (US 10803463).

Regarding Claims 5 and 14, the combination of Jung and Fogg teaches all the limitations of claims 1 and 11 above; however the combination does not explicitly teach determining whether the digital currency transfer has already completed such that transfer of the digital currency to the digital permanent wallet of the recipient has already occurred.
Pira from same or similar field of endeavor teaches determining whether the digital currency transfer has already completed such that transfer of the digital currency to the digital permanent wallet of the recipient has already occurred (Paragraph 0051 teaches the escrow transaction is monitored for a triggering event; the transaction smart contract may be configured to lock the funds received within the smart contract until a triggering event is detected; a triggering event may include full or partial performance of the terms of the escrow transaction, failure to meet the terms of the escrow transaction, contesting of the escrow transaction, expiration of a timer, an explicit trigger of the transaction smart contract, etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung and Fogg to incorporate the teachings of Pira to determine whether the digital currency transfer has already completed such that transfer of the digital currency to the digital permanent wallet of the recipient has already occurred.
There is motivation to combine Pira into the combination of Jung and Fogg because if the recipient has already received the digital currency, the sender cannot void the current transaction key to cancel the digital currency transfer.
However, the combination of Jung, Fogg, and Pira does not explicitly teach receiving, from the sender after authenticating to the network, an indication that the digital currency transfer is to be voided; and based on receiving the indication and on determining that the digital currency transfer has not already completed, cancelling the digital currency P201900255US01Page 38 of 46transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
receiving, from the sender after authenticating to the network, an indication that the digital currency transfer is to be voided (Col. 10, line 46 teaches user clicks on “deactivate button); and based on receiving the indication and on determining that the digital currency transfer has not already completed, cancelling the digital currency P201900255US01Page 38 of 46transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Col. 10, lines 46-55 teaches in response to clicking on the “deactivate” button, web interface sends a termination request to the system; in response to the termination request, the system invalidates graphic indicium GI1 (i.e., printed QR code); and, if previously returned to user, the disposable credit card number/graphic indicium GI1 are no longer available for authorizing transactions, so that any future transaction will be rejected when the deactivated graphic indicium GI1 is scanned or the disposable credit card number is received at POS terminal).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung, Fogg, and Pira to incorporate the teachings of Barnum to receive, from the sender after authenticating to the network, an indication that the digital currency transfer is to be voided; and based on receiving the indication and on determining that the digital currency transfer has not already completed, cancel the digital currency P201900255US01Page 38 of 46transfer, the cancelling rendering presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
.

Claims 6-7, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung  (WO 2020004859) in view of Fogg (US 10915895 B1) in further view of Pira (US 20200402031) in further view of Barnum (US 10803463) in further view of Priebatsch (US 20200151698) in further view of Naggar (US 20200258152).

Regarding Claim 6, the combination of Jung, Fogg, Pira, and Barnum teaches all the limitations of claim 5 above; however the combination does not explicitly teach wherein the indication indicates that the digital currency transfer is to be re-established using a new transaction key.
Priebatsch from same or similar field of endeavor teaches wherein the indication indicates that the digital currency transfer is to be re-established using a new transaction key (Paragraph 0006 and 0029 teach a token (i.e., transaction key) may be displayed as a “Quick Response” (QR) code on the consumer device, and may be a one-time-use token; the app may be programmed to wait for a triggering event before communicating with the server; for example, this triggering event may be in the form of the user clicking a button to refresh his token; the app causes the mobile device to communicate with the token-generation server to obtain a replacement token (i.e., new transaction key)).

	There is motivation to combine Priebatsch into Jung, Fogg, Pira, and Barnum because when the new token is received, the app causes the old one to be invalidated (so that the consumer uses only the newest token in a transaction) (Priebatsch Paragraph 0029).
	However, the combination of Jung, Fogg, Pira, Barnum, and Priebatsch does not explicitly teach wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient.
	Naggar from same or similar field of endeavor teaches wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung, Fogg, Pira, Barnum, and Priebatsch to incorporate the teachings of Naggar for the method to further comprise establishing a new digital currency 
There is motivation to combine Naggar into the combination of Jung, Fogg, Pira, Barnum, and Priebatsch because establishing a new digital currency transfer provides flexibility to quickly re-establish a transfer for the payee, after the initial transfer attempt using the one-time token was unsuccessful.

Regarding Claim 7, the combination of Jung, Fogg, Pira, Barnum, Priebatsch, and Naggar teaches all the limitations of claim 6 above; and Jung further teaches wherein the establishing the new digital currency transfer comprises creating a new digital temporary wallet having associated therewith a new transaction key (Paragraphs 33 and 28 teach the withdrawal process of the cryptocurrency, the escrow server control unit deletes the escrow virtual wallet having the one-time escrow virtual wallet address after the transfer of the cryptocurrency deposited in the one-time escrow virtual wallet, and also deletes the corresponding escrow authentication information; the escrow server control unit creates an escrow virtual wallet having a wallet address, deposits a cryptocurrency corresponding to the amount of money transfer of the cryptocurrency of the remittance information and generates escrow authentication information including a withdrawal authentication number; the escrow authentication information includes the security access path and the withdrawal authentication number to the remitter terminal), and sending to the device temporary wallet information of the new digital temporary wallet, including the new transaction key (Paragraph 31 teaches after the creation of the escrow virtual wallet, the transfer deposit 
However, the combination does not explicitly teach transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
Naggar further teaches transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung, Fogg, Pira, Barnum, Priebatsch, and Naggar to incorporate the further teachings of Naggar to transfer the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
There is motivation to further combine Naggar into the combination of Jung, Fogg, Pira, Barnum, Priebatsch, and Naggar because of the same reasons listed above for claim 6.

Regarding Claim 15, the combination of Jung, Fogg, Pira, and Barnum teaches all the limitations of claim 14 above; and Jung further teaches wherein the establishing the new digital currency transfer comprises creating a new digital temporary wallet having associated therewith a new transaction key (Paragraphs 33 and 28 teach the withdrawal process of the cryptocurrency, the escrow server control unit deletes the escrow virtual wallet having the one-time escrow virtual wallet address after the transfer of the cryptocurrency deposited in the one-time escrow virtual wallet, and also deletes the corresponding escrow authentication information; the escrow server control unit creates an escrow virtual wallet having a wallet address, deposits a cryptocurrency corresponding to the amount of money transfer of the cryptocurrency of the remittance information and generates escrow authentication information including a withdrawal authentication number; the escrow authentication information includes the security access path and the withdrawal authentication number to the remitter terminal), and sending to the device temporary wallet information of the new digital temporary wallet, including the new transaction key (Paragraph 31 teaches after the creation of the escrow virtual wallet, the transfer deposit processing, the escrow server controller unit generates a secure access path and withdrawal authentication number and transmits it to the remitter terminal to perform the remittance processing between the remitter and recipient).
However, the combination does not explicitly teach wherein the indication indicates that the digital currency transfer is to be re-established using a new transaction key.
wherein the indication indicates that the digital currency transfer is to be re-established using a new transaction key (Paragraph 0006 and 0029 teach a token (i.e., transaction key) may be displayed as a “Quick Response” (QR) code on the consumer device, and may be a one-time-use token; the app may be programmed to wait for a triggering event before communicating with the server; for example, this triggering event may be in the form of the user clicking a button to refresh his token; the app causes the mobile device to communicate with the token-generation server to obtain a replacement token (i.e., new transaction key)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung, Fogg, Pira, and Barnum to incorporate the teachings of Priebatsch for the indication to indicate that the digital currency transfer is to be re-established using a new transaction key.
	There is motivation to combine Priebatsch into Jung, Fogg, Pira, and Barnum because when the new token is received, the app causes the old one to be invalidated (so that the consumer uses only the newest token in a transaction) (Priebatsch Paragraph 0029).
	However, the combination of Jung, Fogg, Pira, Barnum, and Priebatsch does not explicitly teach wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
	Naggar from same or similar field of endeavor teaches wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency); transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung, Fogg, Pira, Barnum, and Priebatsch to incorporate the teachings of Naggar for the method to further comprise establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jung  (WO 2020004859) in view of Fogg (US 10915895 B1) in further view of Priebatsch (US 20200151698) in further view of Naggar (US 20200258152).

Regarding Claim 20, the combination of Jung and Fogg teaches all the limitations of claim 17 above; and Jung further teaches wherein the establishing the new digital currency transfer comprises creating a new digital temporary wallet having associated therewith a new transaction key (Paragraphs 33 and 28 teach the withdrawal process of the cryptocurrency, the escrow server control unit deletes the escrow virtual wallet having the one-time escrow virtual wallet address after the transfer of the cryptocurrency deposited in the one-time escrow virtual wallet, and also deletes the corresponding escrow authentication information; the escrow server control unit creates an escrow virtual wallet having a wallet address, deposits a cryptocurrency corresponding to the amount of money transfer of the cryptocurrency of the remittance information and generates escrow authentication information including a withdrawal authentication number; the escrow authentication information includes the security access path and the withdrawal authentication number to the remitter terminal), and sending to the device temporary wallet information of the new digital temporary wallet, including the new transaction key (Paragraph 31 teaches after the creation of the escrow virtual wallet, the transfer deposit processing, the escrow server controller unit generates a secure access path and withdrawal authentication number and transmits it to the remitter terminal to perform the remittance processing between the remitter and recipient).
However, the combination does not explicitly teach wherein the indication indicates that the digital currency transfer is to be re-established using a new transaction key.
Priebatsch from same or similar field of endeavor teaches wherein the indication indicates that the digital currency transfer is to be re-established using a new transaction key (Paragraph 0006 and 0029 teach a token (i.e., transaction key) may be displayed as a “Quick Response” (QR) code on the consumer device, and may be a one-time-use token; the app may be programmed to wait for a triggering event before communicating with the server; for example, this triggering event may be in the form of the user clicking a button to refresh his token; the app causes the mobile device to communicate with the token-generation server to obtain a replacement token (i.e., new transaction key)).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Jung and Fogg to incorporate the teachings of Priebatsch for the indication to indicate that the digital currency transfer is to be re-established using a new transaction key.
	There is motivation to combine Priebatsch into Jung and Fogg because when the new token is received, the app causes the old one to be invalidated (so that the 
	However, the combination of Jung, Fogg, and Priebatsch does not explicitly teach wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient; and transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer.
	Naggar from same or similar field of endeavor teaches wherein the method further comprises establishing a new digital currency transfer to transfer the specified type and amount of digital currency from the sender to the recipient (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency); transferring the digital currency to the new digital temporary wallet and invalidating the transaction key to render presentation of the transaction key ineffective to initiate completion of the digital currency transfer (Paragraphs 0056 and 0202 teach deleting the temporary wallet or blocking further access to the temporary wallet, and creating a new temporary wallet for the same user connected to the network connection, for storage of a new target amount of at least one new target cryptocurrency).

There is motivation to combine Naggar into the combination of Jung, Fogg, and Priebatsch because of the same reasons listed above for claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Molinari et al. (US 20190080406) teaches creating a seller escrow wallet. The seller escrow wallet only displays a content of the wallet, is non-custodial, maintains an ability to return tokens stored within the wallet to an original account via a request, transfers tokens purchased by the seller to the wallet, and utilizes a master wallet to facilitate a transfer of the tokens from the seller wallet to a buyer wallet associated with the buyer. Upon a sale of the tokens, the method includes moving the tokens from the seller wallet to the master wallet using addresses that identify at least one of the seller and the buyer, receiving a payment at the master wallet from the buyer for the tokens and upon receiving the payment at the master wallet, releasing the tokens to the buyer and transferring the payment to the seller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685
/JAY HUANG/Primary Examiner, Art Unit 3685